Citation Nr: 0638379	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-00 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  The validity of a debt created by the overpayment of 
nonservice-connected pension benefits.


REPRESENTATION

The veteran represented by:  National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1966 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from several decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In a July 
2001 rating decision, the RO denied the veteran's claim for 
service connection for PTSD.  In September 2001, he requested 
that his claim be reopened (see VA Form 21-4138).  In May and 
June 2002 rating decisions, the RO denied his petition to 
reopen his claim for service connection for PTSD because he 
had not submitted new and material evidence.  In June 2002, 
he filed a notice of disagreement (NOD) (see VA Form 21-
4138), which was received within one year of the initial July 
2001 rating decision denying his claim for service 
connection.  He perfected his appeal in January 2003 when he 
filed a timely substantive appeal (VA Form 9 or equivalent 
statement).  So the July 2001 decision is not considered 
final and binding and new and material evidence is not needed 
before the Board can review this claim on a de novo basis.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.200, 20.1103 (2006).

In a May 2005 decision, the RO terminated the veteran's 
pension benefits effective retroactively from June 2001.  
Through an income verification process, the RO discovered he 
had unreported income that made him ineligible for these 
benefits.  As a result, an overpayment was created.  In his 
August 2005 NOD, he disputed the validity of this 
overpayment, stating that he believed he had properly 
reported all his income.  In January 2006, he perfected this 
appeal.  In August 2005, he submitted an additional request 
for waiver of the recovery of the debt created by this 
overpayment.  But since this additional request has not been 
considered by the RO in the first instance, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate development and consideration.  The Board 
does not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2006).

Because the VLJ who had conducted the October 2004 hearing 
had since retired, in August 2006, the veteran elected to 
testify at another hearing before the undersigned VLJ - who 
is deciding the appeal.  See 38 C.F.R. § 20.707 (2006). 

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for service connection for 
PTSD, this claim is being REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part concerning these claims.  
The Board, however, will adjudicate his remaining claim 
disputing the validity of the overpayment.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension benefits in December 2000; and, at that time, he 
reported he had no income.

2.  In July 2001, the RO granted his claim for pension 
benefits effective retroactively from January 2001; in a 
notice accompanying this decision, he was informed of his 
obligations, which included notifying VA if there were any 
changes to his income.  

3.  Through an income verification process, the RO learned 
the veteran had unreported income, including Social Security 
benefits that far exceeded the maximum annual pension rate 
for 2001, 2002, 2003, and 2004.

4.  In May 2005, the RO terminated the veteran's pension 
benefits effective retroactively from June 2001, and, as a 
result, an overpayment was created.

5.  The debt created by this overpayment of pension benefits 
is valid.




CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits was 
properly created. 38 U.S.C.A. §§ 1506, 1521, 5112(b)(9) (West 
2002); 38 C.F.R. § 3.660 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

In deciding this appeal, the Board has considered potential 
applicability of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002).  The law regarding overpayments and 
the recovery of debts is contained in Chapter 53, Title 38 of 
the United States Code.  The Court of Appeals for Veterans 
Claims (Court) had held that the notice and duty-to-assist 
provisions of the VCAA do not apply in Chapter 53 cases.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Regardless of the applicability of the VCAA to the instant 
case, the Board finds VA's duties to notify and assist the 
veteran were satisfied.  In a May 2005 letter, the RO 
notified him that his pension benefits were being terminated 
because of his failure to promptly notify VA of a change in 
his income.  The letter listed the income he had failed to 
report in specific dollar amounts and explained that this 
amount exceeded the maximum annual pension rate.  The letter 
notified him that if he had not received this income, he 
should send confirmation of this along with a copy of his 
Social Security award letter.  He was also notified of his 
right to appeal, to request a hearing, and submit additional 
evidence.  In August 2005, the RO sent a follow-up letter 
requesting he verify his income for the relevant time period.  
He responded later that month by filing an NOD and requesting 
a hearing.  He did not provide any further information 
regarding his income, but instead stated that he believed he 
had properly reported all his income (see VA Form 21-4138).  
The RO further notified the veteran of the relevant statutes 
and regulations in its January 2006 statement of the case 
(SOC).  So he has been adequately notified of the relevant 
statutes and regulations and has been given the opportunity 
to submit any additional evidence he might have concerning 
the validity of the debt - namely, information concerning his 
income during 2001, 2002, 2003, and 2004.  Accordingly, the 
Board will now address the merits of his claim.


Statutes and Regulations

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension.  Under 38 U.S.C.A. § 1521, a veteran who 
served on active duty during a period of war, as defined in 
the statute, and is permanently and totally disabled from a 
nonservice connected disability, not the result of willful 
misconduct, is entitled to receive a VA pension, to be 
adjusted according to the amount of his or her annual income.  
Paragraph (d)(1) provides the annual rate of pension payable 
to an unmarried veteran without dependents who is in need of 
regular aid and attendance.  This annual rate is then reduced 
by the amount of the veteran's income.  

Under 38 U.S.C.A. § 1503(a)(8), annual income for purposes of 
pension calculation under Chapter 15 includes payments of any 
kind and from any source except, among other things, the 
amount equivalent to payments for unreimbursed medical 
expenses to the extent they exceed five percent of the 
maximum annual rate of pension.  See 38 C.F.R. § 3.272(g); 
see also Conary v. Derwinski, 3 Vet. App. 109, 110 (1992) 
(per curiam).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The evidence indicates the veteran was last employed in 
October 2000.  After leaving his employment (reportedly due 
to disability), he filed a claim with the Social Security 
Administration (SSA) in November 2000 (see the April 2002 SSA 
decision).  The following month, in December 2000, he filed a 
claim with VA for nonservice-connected pension benefits.  At 
that time, he reported that he had no income (see VA Form 21-
526).  

In July 2001, the RO granted the veteran's claim for pension 
benefits effective retroactively from January 2001.  In a 
letter accompanying that decision, he was informed that the 
pension rate was based on his reported income (including $0 
from SSA) and that it was his responsibility to inform VA if 
his income changed.  

In April 2002, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) for 2001 (see VA Form 
21-0516).  He continued to report that he had no income.

Later that month, in an April 2002 SSA decision, an 
Administrative Law Judge granted the veteran's claim for 
disability benefits.  According to an SSA Inquiry in May 2006 
(see computer print-out), payment of SSA benefits were paid 
retroactively from April 2001.

An October 2003 report of the Office of the Inspector General 
(OIG) indicates the veteran had received a single payment of 
$1,224.30 in July 2001 under VA's Workers Compensation 
Program for a job-related injury at the VA Medical Center 
(VAMC) in Seattle.  The OIG noted he did not report this 
income to VA and continued to receive pension benefits in 
2001 based on his report that he had no income.  

Based on an income verification process, VA discovered that 
the veteran had received the following income in 2001:  
$1,361.00 from the Department of Veterans Affairs Financial 
Service Center; $14 in unearned income from the U.S. 
Treasury; $2,864 from the National Finance Center Thrift 
Savings Plan, and $364 from the U.S. Office of Personnel 
Management Civil Service Retirement System (see the May 2005 
letter to the veteran).  The RO also confirmed he had 
received monthly SSA benefits in the amount of $1,076 since 
June 2001 (in actuality these payments commenced in April 
2001 and were increased in subsequent years).  Therefore, his 
combined total countable income was determined to be 
$17,515.00 for 2001 - well over the maximum annual pension 
rate of $9,304 for a single veteran.  Thus, his pension 
benefits were terminated effective retroactively from June 1, 
2001.  The result was a sizeable overpayment of pension 
benefits in 2001, 2002, 2003, and 2004 - exceeding $40,000.

The veteran has provided no evidence contradicting the RO's 
calculation of his income for 2001 or the amount of the debt 
created by this overpayment.  At the May 2006 hearing before 
a hearing officer at the RO, he explained that he did not 
know he was supposed to report Social Security benefits.  He 
also explained that he was under a great deal of stress 
financially, physically, and psychologically.  He contends 
that this was simply an unintentional oversight on his part.  
These factors, including fault and undue hardship, are 
factors considered when deciding whether a waiver of recovery 
of the debt is warranted - not whether the debt itself is 
valid.  As mentioned, the Board has referred the veteran's 
request for a waiver to the RO for initial consideration of 
these factors.  But with regard to the validity of the debt, 
it is clear from the evidence of record that his income far 
exceeded the maximum annual pension rate in 2001, 2002, 2003, 
and 2004.  And unfortunately, an overpayment was created due 
to his failure to report this income.

For these reasons and bases, the Board finds that the debt 
created by the overpayment of pension benefits in 2001, 2002, 
2003, and 2004, is valid.  Because the preponderance of the 
evidence is unfavorable, there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 

ORDER

The overpayment of nonservice-connected pension benefits was 
properly created.
REMAND

As alluded to earlier, the veteran has also filed a claim for 
service connection for PTSD.  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In the instant case, the veteran has been diagnosed with PTSD 
and major depressive disorder (see report of the February 
2002 VA examination).  The February 2002 VA examiner 
attributed these diagnoses to two in-service stressors 
reported by the veteran.  But because he is not a combat 
veteran, there must be credible evidence corroborating these 
events.  See 38 C.F.R. § 3.304(f).   H said the first 
incident occurred when Korean soldiers tried to run his truck 
off the road.  He said the truck got stuck next to a cliff 
and he feared for his life.  The second incident occurred 
when he witnessed a fellow soldier stick his fingers in a fan 
and they were cut off.  

A July 2006 VA memorandum in the clams file (c-file) 
indicates the RO found the description of these two stressors 
was insufficient for submission to the U.S. Armed and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the U.S. Armed Services Center for Unit Records Research 
(CURR)).   At the October 2006 hearing, however, the veteran 
provided additional information regarding these two 
incidents.  He said the incident involving his truck being 
run off the road occurred shortly after he arrived in Korea - 
he recalls being scared 11 days after arriving in Korea (see 
Hr'g. Tr., pgs. 7-8).  A review of his personnel records 
indicates he arrived in Korea on July 25, 1966, and was 
assigned to the Headquarters Battery, 7th Battalion (Hawk), 
5th Artillery.  So according to his testimony, this incident 
would have occurred sometime in August 1966.

The veteran also testified that the incident involving the 
soldier who got his fingers cut off in a fan occurred shortly 
before he left Korea in the summer of 1967 
(pg. 16).  A review of his personnel records indicates he 
left Korea on August 21, 1967.  So this incident would have 
most likely occurred in July or August 1967.  

Although the veteran has testified that he is not sure if 
these incidents were reported, an attempt has not yet been 
made to verify them.  Now that he has significantly narrowed 
the relevant time period, an attempt can be made to verify 
these incidents in the unit records.  So a remand is required 
so that this research can be requested from JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
stressors in service.  In particular, this 
includes any reports of a truck being run 
off the road in August 1966 while he was 
assigned to the Headquarters Battery, 7th 
Battalion (Hawk), 5th Artillery.  This also 
includes any reports by that same unit of 
a soldier sticking his fingers in a fan 
and getting his fingers cut off in July or 
August 1967.  Send JSRRC copies of the 
personnel records obtained that show the 
veteran's service dates, duties, and units 
of assignment, etc.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


